Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2022 has been entered.
Status of Claims
	Claims 2, 3 and 8 are cancelled.  Claims 7-10, 13-16 and 18 are original or were previously presented.  Claims 1, 4-6, 11, 12 and 17 are currently amended.  Claims 19-22 are new.  Claims 1, 4-7 and 9-22 are pending and have been fully considered.  All claims are drawn to an apparatus.
Status of Previous Objections / Rejections
Examiner withdraws or modifies the previous Office action’s (OA) (i.e, 09/21/2022) Specification and Claim Objections, and the 35 USC §112 rejections, and modifies the 35 USC §102 and §103 rejections in view of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent rejections.  
Response to Amendment
In their reply dated December 8, 2022, Applicant made claim amendments to address the rejections, statements and/or claim interpretations of the prior Office action (OA), to clarify the claim language, and to potentially advance prosecution.  In view of the claim amendments and the attendant revised scope of the claimed invention, Examiner applies new objections, claim interpretations and grounds of rejections in this OA including a combination of prior art of record and/or one or more new references.
Claim Objections
Claims 20 and 21 are objected to because of the following informalities:    The grammatical structure in these claims is awkward and confusing.  For example, claim 20 states: “wherein the control device controls the ultrafiltration pump during an ultrafiltration treatment to activate the ultrafiltration pump and perform ultrafiltration while the dialysate is introduced into the blood purification device is stopped;”  In particular, the underlined portion should be clarified and the semicolon should be a period.
Claim 21 states: “wherein the control device controls the closing device during the ultrafiltration treatment to close the closing device to cause the dialysate to flow through the bypass line to prevent the dialysate from being introduced into the blood purification device while the fluid delivering device delivers the dialysate.”  Some language seems redundant or unclear.

A potential rewrite might read “wherein the control device closes the closing device during the ultrafiltration treatment causing the dialysate to flow through the bypass line and prevents the dialysate from being introduced into the blood purification device while the fluid delivering device delivers the dialysate.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7 and 9-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part: “a dialysate introduction line through which dialysate is introduced into the blood purification device, wherein the dialysate is performed at a preset timing; 
a dialysate drain line through which drain liquid from the blood purification device is drained; 
an ultrafiltration pump that removes water from the blood flowing in the blood circuit through the blood purification device, 
a bypass line that bypasses the blood purification device and flows the dialysate in the dialysate introduction line into the dialysate drain line;
a fluid delivering device delivering the dialysate in the dialysate introduction line to the blood purification apparatus; 
a closing device closing a flow route of the dialysate introduction line that extends between a connection to the bypass line and the blood purification device; and 
a control device that is a microprocessor capable of controlling pumps and valves, and further controls: 
the fluid delivering device, 
wherein while the ultrafiltration treatment is in progress, whether or not the preset timing has reached is checked to determine whether the preset timing has been reached, and if the preset timing has not been reached, the ultrafiltration treatment is performed without delivery of the dialysate into the bypass line, and if the preset timing is reached, the ultrafiltration treatment is performed with delivery of the dialysate into the bypass line; 
wherein the blood purification apparatus performs substitution or blood return by supplying the dialysate in the dialysate introduction line to the blood circuit, and 
wherein, in the ultrafiltration treatment in which the ultrafiltration pump is activated for ultrafiltration while the introduction of the dialysate through the dialysate introduction line into the blood purification device is stopped, dialysate delivery is performed while the introduction of the dialysate into the blood purification device is prevented.”
Since dialysate is a liquid, the phrase “the dialysate is performed at a preset timing” is unclear.  Does this mean dialysis is performed or dialysate is introduced?
As recited, the control device is initially positively recited as controlling only the fluid delivering device.  The claim states that the control device is capable of controlling pumps and valves and controls the fluid delivering device.  However, there is no clear connection of the control device with certain other components such as the dialysate introduction line and bypass line or even the closing device (which can be a valve) that appears necessary for carrying out the later claimed preset timing functions.     
The claim still appears to mix an apparatus claim with a process of use since it includes some manipulative steps for the control device, including checking to determine if the preset timing has been reached, and delivering dialysate.  The control device is itself merely a structure.  If the control device undertakes the recited steps, it would be merely one manner of operating the blood purification apparatus since these steps do not necessarily add any particular structure to the apparatus.
Mixing an apparatus claim with a method of use claim is indefinite according to MPEP 2173.05(p).
Claims 4-7 and 9-22 depend on claim 1.
Claim Rejections - 35 USC § 102/103
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1, 4, 5, 7, 8, 12,  13, 15 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Carpani et al. (US20150238675)(of record).
These are apparatus claims where the below italicized portions are claim aspects that Examiner interprets as functional, whereas the bolded portions are interpreted as structural.
Regarding claims 1, 4, 5, 7, 8, 12,  13, 15 and 19-22, Carpani et al. (Carpani) discloses a blood purification apparatus (Abstract, Figs. 1-3) comprising: 
a blood circuit 1 including an arterial blood circuit 6 and a venous blood circuit 7 through which blood of a patient extracorporeally circulates ([0027]-[0030], Figs. 1-3, where the alternate embodiments satisfy the claim language); 
a blood purification device 2 provided between the arterial blood circuit and the venous blood circuit and that purifies the blood flowing in the blood circuit (([0027]); 
a dialysate introduction line 15 through which dialysate is introduced into the blood purification device ([0028]), wherein the dialysate is performed at a preset timing (performing dialysis or introducing dialysate, even at a predetermined or preset timing, is a process of using or a manner of operating the apparatus); 
a dialysate drain line 18 through which drain liquid from the blood purification device is drained ([0028]); and 
an ultrafiltration pump 21 that removes water from the blood flowing in the blood circuit through the blood purification device ([0028], [0047], [0050]; Fig. 2), 
	a bypass line 30 that bypasses the blood purification device and flows the dialysate in the dialysate introduction line 15 into the dialysate drain line 18 ([0029], [0030]),
a fluid delivering device 17 delivering the dialysate in the dialysate introduction line to the blood purification apparatus ([0028], [0047], [0050])
a closing device 31b closing a flow route of the dialysate introduction line that extends between a connection to the bypass line and the blood purification device ([0029]); and 
a control device 10 that is a microprocessor capable of controlling pumps and valves ([0023], [0027]-[0035], [0039], [0040], [0046], [0048]-[0050], [0061]-[0066], where a control device that can control other equipment such as pumps and valves is impliedly incorporated with a computer or CPU that includes a microprocessor), and further controls: 
the fluid delivering device (Figs. 1-3), 
wherein while the ultrafiltration treatment is in progress, the preset timing is checked to determine if the preset timing has been reached, and if the preset timing has not been reached, the ultrafiltration treatment is performed without delivery of the dialysate into the bypass line, and if the preset timing is reached, the ultrafiltration treatment is performed with delivery of the dialysate into the bypass line ([0029], [0030], where much of the above is a manner of operating the apparatus rather than a structural feature);
	wherein the blood purification apparatus performs substitution or blood return by supplying the dialysate in the dialysate introduction line to the blood circuit ([0002], [0013]), and 
wherein, in the ultrafiltration treatment in which the ultrafiltration pump is activated for ultrafiltration while the introduction of the dialysate into the blood purification device is stopped, dialysate delivery is performed while the introduction of the dialysate into the blood purification device is prevented ([0050], where this is a functional aspect that one can carry out via the integrated control unit 10).
Alternately, Carpani discloses or suggests the claimed invention, except wherein the dialysate delivery during the ultrafiltration treatment is performed at a preset timing and the related functionalities concerning the control device and fluid delivering device.
	However, Carpani discusses the use of treatment time as an important parameter in the blood treatment.  Additionally, one can control the amount of fluid removed via a user interface 12 and fluid pumps 17, 19, and thereby control the ultrafiltration as desired (Figs. 4-7).  It is also known from the prior art that one may set an ultrafiltration profile before the treatment starts and control the blood treatment apparatus to follow the desired ultrafiltration ([0003]-[0005]). 
Therefore, given that this is a functional feature and merely one manner of using or operating the apparatus, to one of ordinary skill in the art at the time of the claimed invention, it would have been obvious to perform the dialysate delivery during the ultrafiltration treatment at a preset timing, since the use of a set time can help control the ultrafiltration profile within prescribed and desired limits which will tend to improve the blood treatment results ([0005]-[0012]).
	Additional Disclosures Included: Claim 4: The preset timing is defined as a time based on a start time or an end time of the ultrafiltration treatment, or as a time when any condition for the treatment is changed (claim 3 analysis, where this is also a functional feature that one can optimize based on patient needs); Claim 5: The preset timing is defined in accordance with a parameter regarding a state of the patient or a state of the treatment that is detected during the ultrafiltration treatment ([0027], [0033], [0050], [0066], where given the concern for safety and the various safety thresholds, it would have been obvious to define the preset timing in accordance with a parameter regarding a state of the patient or a state of the treatment); Claim 7: The blood purification apparatus further comprises a heating device heating the dialysate, wherein, during the ultrafiltration treatment, the dialysate is heated by the heating device while the dialysate delivery is performed ([0028], where one or more units for heating is mentioned such that it would have been obvious to include a heating device for heating the dialysate as necessary); Claim 8: The dialysate delivery during the ultrafiltration treatment is performed at a preset timing (claim 3 analysis); Claim 12: The blood purification apparatus further comprising a heater that heats the dialysate delivered by the by the dialysate introduction line ([0028], where heating units are noted); Claim 13: The blood purification apparatus further comprises a duplex pump that delivers the dialysate in the dialysate introduction line ([0028], where the dialysis pump is interpreted as a duplex pump; alternately, it would have been obvious that one can employ such a duplex pump for improved pumping efficiency, as a pump choice among many different types of pumps); Claim 15: The blood purification apparatus further comprises filters that purify the dialysate flowing through the dialysate introduction line ([0028], where the noted one or more filtering units can purify the dialysate); Claim 19: The blood purification apparatus, wherein, after the ultrafiltration treatment, the control device performs emergency fluid infusion or blood return immediately ([0028], [0032], where the control device is capable of this function); Claim 20: The control device controls the ultrafiltration pump during an ultrafiltration treatment to activate the ultrafiltration pump and perform ultrafiltration while the dialysate is introduced into the blood purification device is stopped ([0046], [0050], where this is a manner of operating the apparatus, and where the control device is capable of this function); and Claim 21: The control device controls the closing device during the ultrafiltration treatment to close the closing device to cause the dialysate to flow through the bypass line to prevent the dialysate from being introduced into the blood purification device while the fluid delivering device delivers the dialysate ([0029], [0030], where this is a manner of operating the apparatus and where the control device is capable of this function); and Claim 22: The control device checks whether the preset timing has been reached (claim 1 analysis, where this feature appears to be already claimed and addressed).
Claims 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carpani et al. (US20150238675), as applied to claim 1 above, in view of Meibaum et al. (US20140102983)(of record).
	Regarding claims 6, 9 and 10, Carpani discloses or suggests the blood purification apparatus according to Claim 1, except further comprising a detection device detecting a temperature or a concentration of the dialysate in the dialysate introduction line, wherein the preset timing is defined in accordance with the temperature or the concentration detected by the detection device during the ultrafiltration treatment.
	Meibaum et al. (Meibaum) discloses a method and apparatus for determining the efficiency of a currently performed kidney replacement therapy on the dialysis side using a dialysis machine (Abstract).  The apparatus includes a sensor for determining or measuring the concentration of uremic toxins in the saturated dialysate or ultra-filtrate which is connected downstream of a dialyser on the dialysis side outputs corresponding measuring signals that are representative of the current concentration at least of uremic toxins in the blood to a calculation or determination unit (Id.).  Also, a method of determining the dialysis efficiency is the direct measurement of the uremic substances (e.g. urea) in the used dialysate ([0019]).  Meibaum states that the ratio of "sodium conductivity" to "sodium concentration" is temperature-dependent, so there appears to be a relationship between temperature and concentration of certain substances in the dialysate.  Based on the K*t/V model, the concentration of uremic toxins in the dialysate received from the patients fluid is time dependent ([0005]-[0009]). 
		At the time when the claimed invention was made, it would have been obvious to an ordinarily skilled artisan to include a detection device detecting a temperature or a concentration of the dialysate in the dialysate introduction line, wherein the preset timing is defined in accordance with the temperature or the concentration detected by the detection device during the ultrafiltration treatment because the concentration, for example, is time dependent and using  preset timing based on concentration would assist with controlling the ultrafiltration profile.
Additional Disclosures Included: Claim 9: The blood purification apparatus further comprising a heating device heating the dialysate, wherein, during the ultrafiltration treatment, the dialysate is heated by the heating device while the dialysate delivery is performed (claim 7 analysis); and Claim 10: The concentration of the dialysate in the dialysate introduction line is monitored relative to a predetermined concentration (no additional structure is claimed but one can monitor the concentration with Meibaum’s detection device).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carpani et al. (US20150238675) and Meibaum et al. (US20140102983), as applied to claim 10 above, further in view of Toyoda et al. (US20080103427) (of record).
Regarding claim 11, Carpani and Meibaum discloses or suggests the blood purification apparatus according to claim 10, except wherein if the concentration of the dialysate detected by a concentration sensor is lower than or equal to the predetermined concentration, a duplex pump of the blood purification apparatus is activated.
This is a manner of operating the apparatus with the addition of a duplex pump.  Meibaum already teaches a concentration sensor, as discussed above.  
Also, Toyoda discloses a blood purification or dialysis device capable of performing an ideal blood purification treatment that accounts for blood recirculation (Abstract, [0003]).  A duplex pump P is formed across dialysate introduction and expelling lines ([0040]).  One end of the dialysate introduction line L1 is connected to a dialyzer 2 (dialysate introduction port 2c), and the other end is connected to a dialysate supply device 7 for preparing dialysate of a predetermined concentration (Id.).  
When the claimed invention was effectively filed, one of ordinary skill would have found it obvious, for safety and convenience, to add a duplex pump that one can activate as desired to supplement the purification process, particularly when the dialysate concentrations is equal to or falls below a desired or predetermined level.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carpani et al. (US20150238675), as applied to claim 1 above, further in view of Toyoda et al. (US20080103427) and Wilt et al. (US20130037480).
Regarding claim 14, Carparni discloses the blood purification apparatus according to claim 1, except further comprising a duplex pump with a first temperature sensor located on a first side of the duplex pump and a second temperature sensor located on a second side of the duplex pump.
Toyoda discloses a blood purification or dialysis device capable of performing an ideal blood purification treatment that accounts for blood recirculation (Abstract, [0003]).  A duplex pump P is formed across dialysate introduction and expelling lines ([0040]).  One end of the dialysate introduction line L1 is connected to a dialyzer 2 (dialysate introduction port 2c), and the other end is connected to a dialysate supply device 7 for preparing dialysate of a predetermined concentration (Id.).
Wilt et al. (Wilt) discloses hemodialysis and similar dialysis systems including fluid flow circuits that may include a blood flow path, and a dialysate flow path including balancing, mixing, and/or a directing circuit (Abstract).  One can employ one or more sensing probes to measure conductivity and temperature ([0380]).  In one embodiment, a heater controller is used on SIP1 boards with an IR (infrared) temperature sensor on an ultrafilter and an IR temperature sensor on a tank ([0230]).  Flow from the filter may also be monitored for several reasons, e.g., using temperature sensors (e.g., sensors 251 and 252), conductivity sensors (for confirming dialysate concentration, e.g., sensor 253), or the like ([0239]).  The temperature sensors ensure that proper temperatures are provided ([0403]).
At the time of the effective filing of the claimed invention, an ordinarily skilled artisan would have found it obvious to include a duplex pump as an effective means of transporting fluid such as dialysate, along with first and second temperature sensors that one can conveniently place on either side of the duplex pump, where the temperature sensors help monitor the temperature to ensure that proper temperatures are maintained. 

Claim 16-18 are rejected under 35 U.S.C. 103 as being obvious over Carpani et al. (US20150238675), as applied to claim 15 above, further in view of Furuhashi et al. (US20150151036). 
Regarding claims 16-18, Carparni discloses the blood purification apparatus according to Claim 15, except wherein the filters are located between a duplex pump and an electromagnetic valve.
Furuhashi et al. (Furuhashi) discloses a blood purification apparatus and a priming method, which can reduce or dispense with dedicated components used for automated priming and which can reduce manufacturing costs of a blood circuit while achieving the automated priming (Abstract).  A dialysis device B has a dialysate introduction line L1, a dialysate discharge line L2, a duplex pump 7, bypass lines L4 to L7, and electromagnetic valves V3 to V8 ([0078]).  Among these, the duplex pump 7 is arranged across the dialysate introduction line L1 and the dialysate discharge line L2 and serves to introduce the dialysate prepared to have a predetermined concentration to the dialyzer 3, and also serves to discharge the dialysate used for dialysis from the dialyzer 3 (Id.).  In addition, filtration filters 8 and 9 are connected to a section between the duplex pump 7 and the electromagnetic valve V4 in the dialysate introduction line L1 ([0079]).  The filtration filters 8 and 9 serve to filter and purify the dialysate flowing in the dialysate introduction line L1 (Id.).  
In view of Furuhashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the filters between a duplex pump and an electromagnetic valve since the filters can purify the dialysate flowing through the dialysate introduction line where the filters are suitably located as suggested in Furuhashi.
Additional Disclosures Included: Claim 17: The blood purification apparatus further comprises bypass lines that are connected to the filters providing bypasses for the dialysate to be introduced into the dialysate drain line (Furuhashi, [0079]); and Claim 18: The bypass line is two bypass lines that extend between the dialysate introduction line and the dialysate drain line (Furuhashi, [0079]).
Response to Arguments
	Applicant’s arguments filed 09-21-2022 have been fully considered but they are not persuasive.  Nevertheless, in view of the claim amendments, Examiner has modified the rejections.  
	Applicant states that Examiner has not performed fact finding regarding certain features such as a fluid delivering device, a closing device, and a control device with the respective functionalities.  With respect to the added limitations in claim 1, including the preset timing, the fluid delivering device and the closing device, these were previously addressed in one or more dependent claims such as the now cancelled claims 2 and 3.  With respect to the control device, in Examiner’s interpretation, this structure is addressed in Carpani, as outlined in the patentability analysis above.  Carpani discloses a control unit with a programmable processor.  Although all specifically claimed functionalities may not be recited in the manner claimed, Carpani’s control device that includes a processor or microprocessor and that can control pumps and valves, is capable of the recited functionalities, or where necessary can be readily programmed to undertake these functions (Carpani, [0033]).   
	With respect to the amended claims, Examiner has added one or more additional or clarified rationales with respect to any new or added limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/
Examiner, Art Unit 1779